Title: Broadside: Sale of Lots in the Federal City, 8 October 1792
From: Washington, George
To: 



[8 October 1792]

TERMS AND CONDITIONS declared by the PRESIDENT of the UNITED STATES, this seventeenth day of October, seventeen hundred and ninety-one, for regulating the Materials and Manner of the Buildings and Improvements on the LOTS in the CITY of WASHINGTON.
1st. THAT the outer and party-walls of all houses within the said City shall be built of brick or stone.

2nd. That all buildings on the streets shall be parallel thereto, and may be advanced to the line ⟨of th⟩e street, or withdrawn therefrom, at the plea⟨sure⟩ of the improver: But where any such build⟨ing is⟩ about to be erected, neither the foundation or party-wall shall be begun without first applying to the person or persons appointed by the Commissioners to superintend the buildings within the city, who will ascertain the lines of the walls to correspond with these regulations.
3d. The wall of no house to be higher than forty feet to the roof in any part of the city; nor shall any be lower than thirty-five feet on any of the avenues.
4th. That the Person or persons appointed by the Commissioners to superintend the buildings may enter on the land of any person to set out the foundation and regulate the walls to be built between party and party, as to the breadth and thickness thereof. Which foundation shall be laid equally upon the lands of the persons between whom such party-walls are to be built, and shall be of the breadth and thickness determined by such person proper; and the first builder shall be reimbursed one moiety of the charge of such party-wall, or so much thereof as the next builder shall have occasion to make use of, before such next builder shall any ways use or break into the wall—The charge or value thereof to be set by the person or persons so appointed by the Commissioners.
5th. As temporary conveniencies will be proper for lodging workmen and securing materials for building, it is to be understood that such may be erected with the approbation of the Commissioners: But they may be removed or discontinued by the special order of the Commissioners.
6th. The way into the squares being designed in a special manner for the common use and convenience of the occupiers of the respective squares—The property in the same is reserved to the public, so that there may be an immediate interference on any abuse of the use thereof by any individual, to the nuisance or obstruction of others. The proprietors of the Lots adjoining the entrance into the squares, on arching over the entrance, and fixing gates in the manner the Commissioners shall approve, shall be intitled to divide the space over the arching and build it up with the range of that line in the square.
7th. No vaults shall be permitted under the streets, nor any encroachments on the foot-way above the steps, stoops, porches,

cellar doors, windows, ditches or leaning walls; nor shall there be any projection over the street, other than the eves of the house, without the consent of the Commissioners.
8th. These regulations are the terms and conditions under and upon which conveyances are to be made, according to the deeds in trust of the lands within the city.

George Washington.


TERMS of SALE of LOTS in the CITY of WASHINGTON, the Eighth Day of October, 1792.
ALL Lands purchased at this Sale, are to be subject to the Terms and Conditions declared by the President, pursuant to the Deeds in Trust.
The purchaser is immediately to pay one fourth part of the purchase money; the residue is to be paid in three equal annual payments, with yearly interest of six per cent. on the whole principal unpaid: If any payment is not made at the day, the payments-made are to be forfeited, or the whole principal and interest unpaid may be recovered on one suit and execution, in the option of the Commissioners.
The purchaser is to be entitled to a conveyance, on the whole purchase money and interest being paid, and not before. No bid under Three dollars to be received.

